 



EXHIBIT 10.2



         
 
  Employee:    
 
       
 
  Number of Shares:    
 
       
 
  Date of Award:    
 
       

         
 
  Per share fair market value on grant date:    
 
       
 
            Restrictions lapse on the Dates and as to the number of shares set
forth below:

                  Date   Number of Shares  
 
  ___________, 2007    
                                                              
 
  ___________, 2008    
                                                              
 
  ___________, 2008    
                                                              

RESTRICTED STOCK AGREEMENT
     This Restricted Stock Agreement (“Agreement”) is made as of the award date
set forth above, between FIRSTBANK CORPORATION, a Michigan corporation
(“Firstbank” or the “Company”), and the employee named above (“Employee”). The
Employee is employed by ___, a wholly-owned subsidiary of the Company.
     The Firstbank Corporation 2006 Stock Compensation Plan (the “Plan”) is
administered by the Compensation Committee of Firstbank Corporation’s Board of
Directors (the “Committee”). The Committee has determined that Employee is
eligible to participate in the Plan. The Committee has awarded restricted stock
to Employee, subject to the terms and conditions contained in this Agreement and
in the Plan.
     Employee acknowledges receipt of a copy of the Plan and accepts this
restricted stock award subject to all of the terms, conditions, and provisions
of this Agreement and the Plan.
     1. Award. Firstbank Corporation hereby awards to Employee shares of
Firstbank Corporation’s common stock, no par value, as set forth above, and
subject to restrictions imposed under this Agreement and the Plan (“Restricted
Stock”).
     2. Transferability. Until the restrictions lapse as to shares of Restricted
Stocks at the dates set forth above, the Restricted Stock granted under this
Agreement is not transferable by

 



--------------------------------------------------------------------------------



 



Employee except (a) to the Company in the event of Employee’s death or
disability, or (b) by will or according to the laws of descent and distribution.
If during the Restricted Period Employee assigns, pledges, transfers, or
otherwise disposes of the Restricted Stock, voluntarily or involuntarily, except
as permitted by this Agreement or the Plan, Employee shall lose all rights to
the Restricted Stock, and all Restricted Stock shall promptly be surrendered to
the Company. Firstbank Corporation shall place an appropriate legend upon any
certificate representing shares of Restricted Stock awarded under this
Agreement.
     3. Lapsing of Restrictions. Except as otherwise provided in this Agreement,
the restrictions imposed on the shares of Restricted Stock awarded pursuant to
this Agreement shall lapse on the dates set forth above. The period during which
the Restricted Stock is subject to restrictions imposed by the Plan and under
this Agreement shall be known as the “Restricted Period.”
     4. Securities Laws. Employee hereby represents and warrants that Employee
is acquiring the Restricted Stock award under this Agreement for Employee’s own
account and investment and without any intent to resell or distribute the
Restricted Stock. Employee shall not resell or distribute the Restricted Stock
after the Restricted Period except in compliance with such conditions as
Firstbank Corporation may reasonably specify to ensure compliance with federal
and state securities laws.
5. Termination of Employment.
     (a) General. Employee’s right to the shares of Restricted Stock awarded
under this Agreement as to which the restrictions have not lapsed shall cease
and terminate immediately upon Employee’s termination of employment with
Firstbank Corporation or any of its subsidiaries during the Restricted Period
for any reason other than Employee’s death or disability.
     (b) Death or Disability. In the event Employee terminates employment during
the Restricted Period because of death or disability, Employee’s right to the
Restricted Stock shall vest as of the termination date, and Employee may then
transfer the shares free of restrictions under the Plan or this Agreement,
except for restrictions specified by the Company to ensure compliance with
federal and state securities laws.
     6. Corporate Changes. In the event of any stock dividend, stock split,
recapitalization, merger, consolidation, combination, or exchange of shares, the
aggregate number and class of shares awarded under this Agreement are subject to
adjustment as provided in the Plan. No fractional shares shall be issued, and
any fractional shares resulting from adjustments shall be eliminated, with an
appropriate cash adjustment. The Restricted Stock shall vest upon the occurrence
of a Change in Control, and the shares may be transferred free of the
restrictions under the Plan and this Agreement, except for restrictions that the
Company may reasonably specify to ensure compliance with federal and state
securities laws; provided, however, that if the vesting, when considered with
all payments and benefits from the Company to Employee, constitutes a “parachute
payment” under Section 280G(b)(2) of the Code, then Employee’s rights to the
Restricted Stock shall vest only to the extent that the aggregate present

2



--------------------------------------------------------------------------------



 



value of all payments and benefits in the nature of compensation to which
Section 280G(b)(2) applies does not exceed two hundred ninety-nine percent of
Employee’s Average Annual Compensation.
     7. Employment by Firstbank Corporation. The award of Restricted Stock under
this Agreement shall not interfere with or limit in any way the right of the
Company or any of its subsidiaries to terminate Employee at any time or confer
upon Employee any right to continue in the employ of the Company or any of its
subsidiaries.
     8. Shareholder Rights. During the Restricted Period, Employee shall have
all rights of a shareholder with respect to the Restricted Stock, including
(a) the right to vote any shares at shareholders’ meetings, (b) the right to
receive, without restriction, all cash dividends paid with respect to the
Restricted Stock, and (c) the right to participate with respect to the
Restricted Stock in any stock dividend, stock split, recapitalization, or other
adjustment in the common stock of the Company or any merger, consolidation, or
other reorganization involving an increase or decrease or adjustment in the
Company’s common stock. Any new, additional, or different shares or other
security received by Employee pursuant to any stock dividend, stock split,
recapitalization, or reorganization shall be subject to the same terms,
conditions, and restrictions as those relating to the Restricted Stock for which
such shares were received. After the Restricted Stock vests, Employee shall have
all shareholder rights, including the right to transfer the shares, subject to
such conditions as the Company may reasonably specify to ensure compliance with
federal and state securities laws.
     9. Withholding. The Company or a subsidiary shall make such provisions as
it deems appropriate for the withholding of any taxes determined to be required
to be withheld in connection with the award of Restricted Stock to Employee or
the lapse of restrictions. Withholding may be satisfied by delivery to the
Company of previously owned common stock.
     10. Effective Date. This award of Restricted Stock shall be effective as of
the date first set forth above.
     11. Amendment. This Agreement shall not be modified except in a writing
executed by the parties hereto.
     12. Plan Controls. The Plan is incorporated in this Agreement by reference.
Capitalized terms not defined in this Agreement shall have those meanings
provided in the Plan. In the event of any conflict between the terms of this
Agreement and the terms of the Plan, the provisions of the Plan shall control.
[Signatures appear on the following page.]

3



--------------------------------------------------------------------------------



 



     This Restricted Stock has been awarded by Firstbank Corporation by
authority of its Compensation Committee.

              FIRSTBANK CORPORATION
 
       
 
  By    
 
       
 
       
 
  EMPLOYEE
 
     
 
     
 
  Signature
 
       
 
     
 
  Print Name

Note to Employees: Important tax consequences are determined by whether the
Employee receiving a Restricted Stock award files an election with the Internal
Revenue Service pursuant to Section 83 of the Internal Revenue Code of 1986, as
amended. By signing this Restricted Stock Agreement Employee agrees that he or
she is not relying on the Company for any tax advice.

4